— In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a succes*552sor guardian, the petitioner appeals from so much of an order of the Supreme Court, Suffolk County (Sgroi, J.), dated August 10, 2007, as granted that branch of his petition which was to determine the amount of the fee to be paid to his attorney and to direct that the fee of his attorney be paid from the subject estate only to the extent of awarding his attorney a fee of $9,500 to be paid from the subject estate.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court adequately explained the factors it considered and the reasons for its determination of the attorney’s fee award, in accordance with the factors set forth in Matter of Freeman (34 NY2d 1, 9 [1974]) (see Mental Hygiene Law § 81.16 [f]; Matter of Audrey J.S., 34 AD3d 820, 821 [2006]; Matter of Enid B., 7 AD3d 704 [2004]; Matter of Mavis L., 285 AD2d 509, 510 [2001]). Furthermore, the Supreme Court providently exercised its broad discretion in making such an award, and we find no reason to disturb it (see Matter of Catherine K., 22 AD3d 850, 852 [2005]; Matter of Ida Q., 11 AD3d 785 [2004]).
The appellant’s remaining contentions are without merit. Lifson, J.E, Santucci, Balkin and Belen, JJ., concur.